IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Harry E. Hamilton,                       :
                     Appellant           :
                                         :
            v.                           :    No. 2705 C.D. 2015
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                     ORDER

             NOW, July 11, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge